STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                     NO.    2022    KW    0168


VERSUS


BOBBY      WEATHERTON                                                             APRIL     22,    2022




In   Re:         Bobby Weatherton,               applying        for   supervisory writs,            23rd
                  Judicial          District       Court,         Parish     of     Ascension,        No.

                  24, 715.




BEFORE:          WHIPPLE,       C. J.,     PENZATO         AND   HESTER,    JJ.


        WRIT      GRANTED.           The       district      court     is    ordered      to      proceed

toward      disposition             of   relator'      s    application      for     postconviction

relief,         filed   on    April      19,   2021,       if it has not already done so.

                                                    VGW

                                                    AHP

                                                    CHH




COURT      OF   APPEAL,       FIRST      CIRCUIT




                    a. s4
        DEPUTY      CLERK      OF    COURT
                  FOR   THE    COURT